Exhibit 10.2

AMENDMENT NUMBER 2 TO PURCHASE AGREEMENT

March 10, 2008

       Reference is hereby made to that certain Purchase Agreement, dated as of
February 11, 2008, by and among MoneyGram International, Inc., a Delaware
corporation (the “Company”), and the Investors party thereto, as amended on
March 8, 2008 (as so amended, the “Purchase Agreement”). All terms not defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

       1. The Company and each of the Investors hereby agree that the Purchase
Agreement shall be amended to reflect the terms set forth in Exhibit A hereto.

       2. The Company hereby acknowledges and agrees that paragraph 1 of the
Amendment to Purchase Agreement dated March 8, 2008, by and among the Company
and the Investors shall remain in full force and effect as if the Purchase
Agreement were not amended by this amendment. Accordingly, the Company further
hereby acknowledges and agrees that the Company shall not assert, claim or
otherwise take a position that the Investors are obligated to close under the
Purchase Agreement, notwithstanding any events that occur, or the Company’s
ability to satisfy any conditions referenced in such paragraph 1 of such
Amendment to Purchase Agreement, after March 8, 2008.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed this agreement on the date
first written above.

 

     MONEYGRAM INTERNATIONAL, INC.     By:    /s/ Philip W.
Milne                                                                    Name:
Philip W. Milne                Title:  President and Chief Executive Officer 


[Signature Page to Amendment to Purchase Agreement]

--------------------------------------------------------------------------------

THOMAS H. LEE EQUITY FUND VI, L.P.    By:  THL EQUITY ADVISORS VI, LLC,        
 its general partner    By: /s/ Seth W.
Lawry                                                    Name: Seth W. Lawry 
      Title: Managing Director        THOMAS H. LEE PARALLEL FUND VI, L.P.    
By:  THL EQUITY ADVISORS VI, LLC          its general partner     By: /s/ Seth
W. Lawry                                                    Name: Seth W. Lawry 
      Title: Managing Director         THOMAS H. LEE PARALLEL (DT) FUND VI,     
     L.P.       By:  THL EQUITY ADVISORS VI, LLC          its general partner   
By: /s/ Seth W. Lawry                                                    Name:
Seth W. Lawry        Title: Managing Director 

 
 

[Signature Page to Amendment to Purchase Agreement]


--------------------------------------------------------------------------------

GS CAPITAL PARTNERS VI FUND,             L.P.      By:  GSCP VI Advisors,
L.L.C.          its General Partner       By: /s/ Bradley
Gross                                         Name: Bradley Gross        Title:
Managing Director        GS CAPITAL PARTNERS VI             OFFSHORE FUND, L.P. 
    By:  GSCP VI Offshore Advisors, L.L.C.          its General Partner      
By: /s/ Bradley Gross                                         Name: Bradley
Gross        Title: Managing Director          GS CAPITAL PARTNERS VI GmbH &   
         Co. KG      By: GS Advisors VI, L.L.C.         its Managing Limited
Partner        By: /s/ Bradley Gross                                  
      Name: Bradley Gross        Title: Managing Director 

 

[Signature Page to Amendment to Purchase Agreement]


--------------------------------------------------------------------------------

GS CAPITAL PARTNERS VI  PARALLEL, L.P.  By:  GS Advisors VI, L.L.C.          its
General Partner         By: /s/ Bradley Gross                               
      Name: Bradley Gross        Title: Managing Director          GSMP V
ONSHORE US, LTD.        By: /s/ Bradley Gross                               
      Name: Bradley Gross        Title: Managing Director        GSMP V OFFSHORE
US, LTD.       By: /s/ Bradley Gross                                       
Name: Bradley Gross        Title: Managing Director         GSMP V INSTITUTIONAL
US, LTD.       By: /s/ Bradley Gross                                      Name:
Bradley Gross        Title: Managing Director 

 

[Signature Page to Amendment to Purchase Agreement]


--------------------------------------------------------------------------------

    Exhibit A    The Purchase Agreement shall be amended to incorporate the
following terms:    Equity Investment:    •    $760,000,000, in the aggregate,
of Series B Preferred Stock          and Series B-1 Preferred Stock at Closing,
without          adjustment. No Temporary Security Units will be issued or     
    acquired, and no Exchange will be required    Series B and B-1    The terms
of the Series B Preferred Stock and Series B-1  Preferred:    Preferred Stock
shall be modified as follows:      •    Conversion Price (as defined in Series B
Certificate and          Series B-1 Certificate) shall initially be $2.50     
•    In circumstances where the Company is required to pay cash         
dividends pursuant to the Series B Certificate and Series B-1         
Certificate but fails to do so, the Dividend Rates shall be          15% rather
than 12.5%.      •    Series B Preferred Stock shall have voting rights
initially          representing 9.9% of the outstanding post-Closing voting     
    stock of the Company through June 15, 2008 (or such earlier          date as
all applicable state regulatory approvals for THL’s          acquisition of
control of the Company shall have been          obtained) (June 15, 2008 or such
earlier date, the “Voting          Date”). The 9.9% shall increase prior to the
Voting Date to          the extent permitted by applicable state regulatory
laws.          From and after the Voting Date, the voting rights shall be as   
      currently set forth in the Series B Certificate and the Series         
B-1 Certificate. The Company shall agree not to take or          permit to occur
any stockholder vote (or action by written          consent) on any matter with
a record date prior to the Voting          Date, except to the extent required
by law. If required by          law to have a record date that is earlier than
the Voting Date,          then the Voting Date shall occur no later than
immediately          prior to such record date.      •    At Closing, the
Investors shall have (i) the right to designate          two directors and (ii)
at the option of the Investors, shall also          be entitled to designate a
majority of the directors at any time          after Closing      •    The
Series B Certificate and the Series B-1 Certificate shall          be amended to
include the negative control provisions of the          Series C Preferred
Certificate through the Voting Date      Closing Conditions:    The Closing
under the Purchase Agreement, as amended to      reflect the terms of this Term
Sheet, shall be subject to the 


--------------------------------------------------------------------------------

    following conditions:          •    NYSE shall have confirmed in writing
that the Rule              312.05 exception to the stockholder vote requirement
is              available for this transaction, and the 10-day notice           
  period contemplated thereby shall have passed          •    The Company shall
have raised $50 million of additional              debt financing, over and
above that contemplated by the              Purchase Agreement, on terms
acceptable to the              Investors in their sole discretion.          •   
Other closing conditions that are mutually acceptable to              the
Investors and the Company, each acting in their sole              discretion.   
    The Purchase Agreement, as amended to reflect the terms of this      Term
Sheet, shall contain such other terms and conditions not set      forth herein
as shall be mutually acceptable to the Investors and      the Company, each
acting in their sole discretion.        The Company and the Investors agree that
each shall not      challenge or dispute any action or decision taken by the
other      that, under the Purchase Agreement, such other party is entitled     
to take in its sole discretion.    Go Shop:    The Go-Shop Period shall be
extended through the Closing.    Termination:    Section 5.1(a) shall be revised
to state that the Purchase      Agreement can be terminated by mutual consent of
the Company      and the Investors, or by either the Investors or the Company
in      either’s sole discretion if they are unable to agree upon mutually     
acceptable terms, closing conditions and definitive      documentation on or
prior to March 14, 2008. References in the      Agreement to “March 13” shall be
changed to “March 25.”    Expenses:    •    On March 10, 2008, the Company shall
pay to the Investors          as an advance for unreimbursed out-of-pocket
transaction          expenses, $3,690,000. If the Closing does not occur, the   
      Investors shall repay to the Company the excess, if any, of          such
amount over actual out-of-pocket expenses incurred by          the Investors
through the termination of the Purchase          Agreement or reasonably
expected to be incurred by them          pursuant to last bullet point in this
section.      •    On the Closing Date (or the earlier termination of the       
  Purchase Agreement), Company shall reimburse the          Investors for
unreimbursed out-of-pocket transaction          expenses incurred prior thereto 


2

--------------------------------------------------------------------------------

    •                The Company shall reimburse the Investors upon demand for 
                      unreimbursed out-of-pocket expenses incurred by them
after                        the Closing Date or after termination of the
Purchase                        Agreement in connection with negotiation,
execution,                        delivery, performance, consummation or
termination of the                        Purchase Agreement (including, without
limitation, in                        connection with obtaining regulatory
approvals)    Director Approval:                      The Company shall confirm
that the directors of the Company                        received fairness
opinions, dated as of March 10, 2008, in the                        form
contemplated by Section 2.2(s) of the Purchase Agreement                       
with respect to the transaction contemplated hereby and that the     
                  Company’s directors unanimously approved the transaction     
                  contemplated hereby. The Company’s directors shall     
                  unanimously approve the amendment to the Purchase Agreement   
                    contemplated by this Term Sheet and, at the time of such   
                    amendment, receive updated fairness opinions in the form   
                    contemplated by Section 2.2(s) of the Purchase Agreement. 


3

--------------------------------------------------------------------------------